Case 1:20-cv-00155-JJM-LDA Document 47 Filed 08/02/21 Page 1 of 16 PagelD #: 1808

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

BRANDON BARTH: MARIC
CAMPOPIANO; DAVID JUBINVILLE;
JUSTIN RUTKIEWICZ; and RYAN
SHORE,

Plaintiffs,

v. C.A. No, 20-155-JJM-LDA

CITY OF CRANSTON, by and through

its Treasurer David A. Capuano;

INTERNATIONAL BROTHERHOOD

OF POLICE OFFICERS, LOCAL 301;

AND MATTHEW J. JOSEFSON,
Defendants.

eet Name” ame Meme” Me ae ee ee nee tee Nee See ee ee ee Se”

 

MEMORANDUM AND ORDER
JOHN J. MCCONNELL, JR., Chief United States District Judge.

Plaintiffs Brandon Barth, Mark Campopiano, David Jubinville, Justin
Rutkiewicz, and Ryan Shore are Sergeants in the Cranston Police Department. They
sued the City of Cranston, the International Brotherhood of Police Officers, Local 301
(“Union”), and Cranston Police Officer Matthew Josefson for breach of contract,
breach of the duty of fair representation, and violations of the Takings Clause for
damages resulting from Sergeant Josefson’s rank restoration that caused Plaintiffs’
loss of seniority and other benefits. Plaintiffs also seek a declaratory judgment that
the City violated the Collective Bargaining Agreement (“CBA”), The City and the
Union have moved for summary judgment and because the Court finds that the

record does not present disputed issues of material fact on these claims, and the

 
Case 1:20-cv-00155-JJM-LDA Document 47 Filed 08/02/21 Page 2 of 16 PagelD #: 1809

Defendants are entitled to judgment as a matter of law, the Court GRANTS both
motions. ECF Nos. 32, 35.
L BACKGROUND

Cranston Police Officer Matthew Josefson was promoted to Sergeant in
November 2018, He was later accused of wrongdoing and accepted a demotion to the
rank of officer as punishment. During Officer Josefson’s demotion period, the City
promoted Plaintiffs to Sergeant. Three years later, Officer Josefson sued the City,
alleging due process violations during his discipline and demotion process.! Officer
Josefson and the City engaged in settlement negotiations; the Union did not take
part. A Consent Judgment entered after the parties reached a settlement restoring
his rank,

After the City restored Sergeant Josefson to the rank of sergeant, the Cranston
Police Department employed twenty sergeants even though the CBA sets a staffing
limit at nineteen. Rather than demoting one, the City decided to keep all of them and
allow the twentieth position to go away through attrition. For its part, the Union
accused the City of violating the CBA by not including it in the settlement
negotiations and moved to make the twentieth Sergeant position permanent. The
arbitrator issued her decision, finding for the City in part and the Union in part. The
arbitrator ordered the City to negotiate the effects of the Consent Judgment with the
Union. The City filed a Petition to Vacate the arbitrator’s decision. The arbitrator

denied that petition.

 

1 Josefson v. Fung, et al, C.A. No. 16-cv-154-JJM-PAS (D.R.L).

 
Case 1:20-cv-00155-JJM-LDA Document 47 Filed 08/02/21 Page 3 of 16 PagelD #: 1810

Thereafter, Plaintiffs sued the City for breach of contract and violations of the
Takings Clause. They sued the Union for breach of the duty of fair representation
for not bargaining on their behalf and for declaratory judgment. Plaintiffs argue that
Sergeant Josefson’s restoration adversely affected them because when the City
restored him, he outranked them even though he was not a sergeant when the City
promoted the Plaintiffs. They have lost seniority rights that accrued during Sergeant
Josefson’s agreed-upon demotion, which impacts their overtime, compensatory time,
acting out of rank time, vacation picks, and attendance at training and schools. These
impacts, they assert, are the result of the City’s breach of the CBA and the Union's
failure to bargain on their behalf.

Both the City and the Union move for summary judgment. ECF Nos. 32, 35.
Plaintiffs oppose both motions, arguing that a jury should decide their claims based
on the disputed issues of material fact in the record.

II. STANDARD OF REVIEW

When ruling on a motion for summary judgment, the court must look to the
record and view all the facts and inferences therefrom in the light most favorable to
the nonmoving party. Continental Cas. Co. v. Canadian Univ. Ins. Co., 924 F.2d 370,
378 (1st Cir. 1991). Once this is done, Rule 56 requires that summary judgment be
granted if there is no issue as to any material fact and the moving party is entitled to
judgment as a matter of law. A material fact is one affecting the lawsuit’s outcome.
URI Cogeneration Partners, L.P. v. Bd. of Governors tor Higher Edu., 915 F. Supp.

1267, 1279 (D.R.L. 1996).

 
Case 1:20-cv-00155-JJM-LDA Document 47 Filed 08/02/21 Page 4 of 16 PageID #: 1811

III. DISCUSSION

The Court begins its analysis of the claims for breach in Counts 2 and 3 in
which Plaintiffs assert that the City breached the CBA, and that the Union breached
its duty of fair representation. A lawsuit comprised of these two claims “is commonly
referred to as a ‘hybrid’ suit.” Miller v. U.S. Postal Serv., 985 F.2d 9, 10 1st Cir. 1993)
(citing Reed v. United Transp. Union, 488 U.S. 319, 327 (1989)). “To succeed in a
hybrid breach of contract and fair representation claim, appellant must establish not
only that the employer breached the contract, but a/sothat his union breached its
duty of fair representation.” Miller, 985 F.2d at 11. “[Flailure to prove either one of
them results in failure of the entire hybrid action.” Jd. (citing DelCostello v.
Teamsters, 462 U.S. 151, 164-65 (1983)); Bryan v. Am. Airlines, Inc., 988 F.3d 68, 71
(1st Cir. 2021).

Because a finding on one claim is dispositive of the other, the Court will
consider the Union’s motion on Count 3 first.

A. Count 3 - Breach of the Duty of Fair Representation against the Union

Plaintiffs argue that the Union failed in its duty to fairly represent them
because it did not do enough to protect their rank seniority earned before the City
restored Sergeant Josefson’s rank, In their eyes, the Union should have pursued
Plaintiffs’ own grievance either to arbitration or in some other way that would have
resulted in protecting their rank seniority. The Union counters that it did everything
in its power and its discretion to support Plaintiffs’ position that the Consent

Judgment harmed their positions within the police department.

 
Case 1:20-cv-00155-JJM-LDA Document 47 Filed 08/02/21 Page 5 of 16 PagelD #: 1812

“A breach of the statutory duty of fair representation occurs only when a
union’s conduct toward a member of the collective bargaining unit is arbitrary,
discriminatory, or in bad faith.” Vaca v. Sipes, 386 U.S. 171, 190 (1967). To establish
a breach of the duty of fair representation, “it must be shown that [the] handling of
the grievance was itself materially deficient.” Karly v. E. Transfer, 699 F.2d 552, 556
(1st Cir. 1983). A union has satisfied its burden of fair representation unless, “in
light of the factual and legal landscape at the time of the union’s actions, the union’s
behavior is so far outside a ‘wide range of reasonableness’ as to be irrational.” Air
Line Pilots v. O’Neill, 499 U.S. 65, 67 (1991) (quoting Ford Motor Co. v. Huffman, 345
U.S. 330, 338 (1953)).

An individual employee does not have an “absolute right to have his grievance
taken to arbitration.” Vaca, 386 U.S. at 191. In other words, a union does not have
to pursue every grievance made by its membership. Hines v. Anchor Motor
Freight, 424 U.S. 554, 567-68 (1976) (quoting Vaca, 386 U.S. at 190-91); Berrigan v.
Greyhound Lines, Inc., 782 F.2d 295, 298 (1st Cir. 1986) (finding that if a union were
held to arbitrate “a case that it felt had little basis in the contract, it arguably would
jeopardize its credibility with the employer for purposes of later, more supportable,
disputes with management policies, instituted on behalf of all members”).

Plaintiffs must present a material dispute on a central element of their claim —
whether any of the Union’s decision-making was premised upon bad faith or
discriminatory intent or otherwise arbitrary. According to the undisputed facts, the
Union was not involved with or even informed of the Consent Judgment negotiation

or outcome. After it learned of the Consent Judgment terms, the Union first tried —

 
Case 1:20-cv-00155-JJM-LDA Document 47 Filed 08/02/21 Page 6 of 16 PagelID #: 1813

albeit unsuccessfully — to negotiate the effects of it. Plaintiffs asked the Union to file
a grievance asking the City to put Plaintiffs ahead of Sergeant Josefson on the seniority
listing. There is no dispute that the Union decided not to pursue Plaintiffs’ grievance
based on legal advice that it could not request a readjustment of the Sergeants’ seniority
without conflicting with the Consent Judgment.

Nothing in the record indicates that the Union, through its conduct after it
learned that the Consent Judgment entered and subsequent decision not to proceed
with Plaintiffs’ grievance, could be found to have acted in bad faith. Plaintiffs have
not made the minimal showing that would warrant a jury trial on a breach of the
duty of fair representation claim. While the outcome of the Union’s efforts in
pursuing their grievances may have disappointed Plaintiffs, that “disappointment,
without more, does not give rise to a claim against the [ulnion for the breach of
its duty of fair representation.” Williams v. Sea—Land Corp., 844 F.2d 17, 21 (st Cir.
1988; Early, 689 F.2d at 557 (a union does not breach its duty of fair representation
when it interprets the CBA differently than its members). The Court GRANTS the
Union’s Motion for Summary Judgment on Count 3.

B. Remaining Claims in Counts 1 and 2 against the City

Plaintiffs sue the City in Counts 1 and 2 in this joint breach of contract—breach
of the duty of fair representation action. But because Plaintiffs “failed to make a case
against the Union, the symbiotic nature of the hybrid action requires that [the Court]
also reject the action against the [employer].” Mi//er, 985 F.2d at 13. Plaintiffs’
request for declaratory judgment, declaring that the City violated the CBA by

nullifying their seniority accrued before the City restored Sergeant Josefson’s rank

 
Case 1:20-cv-00155-JJM-LDA Document 47 Filed 08/02/21 Page 7 of 16 PageID #: 1814

seniority in the Consent Judgment and their breach of contract claims fails. The
Court GRANTS the City’s motion on Counts 1 and 2.

C. Count 4 — Violation of the Takings Clause against the City

Plaintiffs allege that the City violated the Takings Clause of the Fifth
Amendment to the United States Constitution by restoring Sergeant Josefson’s rank
seniority even though that agreement went against provisions in the Personnel Rules
and the CBA. The City counters that the Takings Clause does not protect against
any property deprivation and that no constitutionally protected property rights arise
out of the Personnel Rules or the CBA.

The Takings Clause prohibits taking private property “.. . for public use, without
just compensation.” U.S. Const. Amend. V. To survive summary judgment, Plaintiffs
must first establish a property right in any seniority ranking system. Hoffman v. City
of Warwick, 909 F.2d 608, 615 (1st Cir. 1990). A mere “expectation” to a property
right cannot sustain a Takings claim. Hoffman, 909 F.2d at 616 (citing U.S. BR. Ret.
Ba. v. Fritz, 449 U.S. 166, 174 (1980)).

First, the City points out that Plaintiffs do not allege or present evidence of
how the City took their seniority rights for public use. Given that, their Takings
Clause argument withers on the vine. Beyond that, the Court does not find more fertile
ground for Plaintiffs’ constitutional argument grounded in either the Personnel Rules or
the CBA. These two documents have seniority credit provisions that state that credit is
given “for actual service only” and that require “continuous service” to earn seniority.

The City violated this rule, they argue, by granting Sergeant Josefson back his seniority

 
Case 1:20-cv-00155-JJM-LDA Document 47 Filed 08/02/21 Page 8 of 16 PagelD #: 1815

for the period the City had demoted him when he did not actually serve as sergeant
during that time.

How the CBA or Personnel Rules define service and whether Sergeant Josefson
actually or continually served to earn his seniority is not relevant to Plaintiffs’ Takings
Clause claim. Neither the Personnel Rules nor the CBA provisions provide the level of
protection for seniority to justify a Takings Clause claim. Legislatures create the
Personnel Rules, the CBA is an agreement that is bargained for and both documents are
subject to negotiation and change. They set expectations of Plaintiffs’ conditions of
employment and compensation but having expectations that the Personnel Rules and
CBA protect seniority is not enough to allow a Takings Clause claim to survive the
City’s summary judgment motion. Hoffman, 909 F.2d at 616 (an expectation of a
property right does not sustain a Takings Claim).

IV. CONCLUSION

While making Sergeant Josefson whole by restoring his rank may have
weakened Plaintiffs’ rank seniority, Plaintiffs do not have a remedy in the claims
before the Court. The Court GRANTS the City’s, the Union’s, and Sergeant Josefson’s
Motions for Summary Judgment, ECF Nos. 32, 35.

IT IS SO ORDERED.

 

John J. McConnell, Jr.
Chief Judge
United States District Court

August 2, 2021

 
Case 1:20-cv-00155-JJM-LDA Document 47 Filed 08/02/21 Page 9 of 16 PagelD #: 1816

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

BRANDON BARTH; MARK
CAMPOPIANO; DAVID JUBINVILLE;
JUSTIN RUTKIEWICZ; and RYAN
SHORE,

Plaintiffs,

V.

C.A. No. 20-°155-JJM-LDA

CITY OF CRANSTON, by and through

its Treasurer David A. Capuano;

INTERNATIONAL BROTHERHOOD

OF POLICE OFFICERS, LOCAL 301;

AND MATTHEW J. JOSEFSON,
Defendants.

Nee ee Ne Te Ne ee ee ee ee ee ee ee ed Se et

 

MEMORANDUM AND ORDER
JOHN J. MCCONNELL, JR., Chief United States District Judge.

Plaintiffs Brandon Barth, Mark Campopiano, David Jubinville, Justin
Rutkiewicz, and Ryan Shore are Sergeants in the Cranston Police Department. They
sued the City of Cranston, the International Brotherhood of Police Officers, Local 301
(“Union”), and Cranston Police Officer Matthew Josefson for breach of contract,
breach of the duty of fair representation, and violations of the Takings Clause for
damages resulting from Sergeant Josefson’s rank restoration that caused Plaintiffs’
loss of seniority and other benefits. Plaintiffs also seek a declaratory judgment that
the City violated the Collective Bargaining Agreement (“CBA”). The City and the
Union have moved for summary judgment and because the Court finds that the

record does not present disputed issues of material fact on these claims, and the

 
Case 1:20-cv-00155-JJM-LDA Document 47 Filed 08/02/21 Page 10 of 16 PagelD #: 1817

Defendants are entitled to judgment as a matter of law, the Court GRANTS both
motions. ECF Nos. 32, 35.
I, BACKGROUND

Cranston Police Officer Matthew Josefson was promoted to Sergeant in
November 2013. He was later accused of wrongdoing and accepted a demotion to the
rank of officer as punishment. During Officer Josefson’s demotion period, the City
promoted Plaintiffs to Sergeant. Three years later, Officer Josefson sued the City,
alleging due process violations during his discipline and demotion process.! Officer
Josefson and the City engaged in settlement negotiations: the Union did not take
part. A Consent Judgment entered after the parties reached a settlement restoring
his rank,

After the City restored Sergeant Josefson to the rank of sergeant, the Cranston
Police Department employed twenty sergeants even though the CBA sets a staffing
limit at nineteen. Rather than demoting one, the City decided to keep all of them and
allow the twentieth position to go away through attrition. For its part, the Union
accused the City of violating the CBA by not including it in the settlement
negotiations and moved to make the twentieth Sergeant position permanent. The
arbitrator issued her decision, finding for the City in part and the Union in part. The
arbitrator ordered the City to negotiate the effects of the Consent Judgment with the
Union. The City filed a Petition to Vacate the arbitrator’s decision. The arbitrator

denied that petition,

 

| Josetson v. Fung, et al, C.A. No. 16-cv-154-JJM-PAS (D.R.1).

 
Case 1:20-cv-00155-JJM-LDA Document 47 Filed 08/02/21 Page 11 of 16 PagelD #: 1818

Thereafter, Plaintiffs sued the City for breach of contract and violations of the
Takings Clause. They sued the Union for breach of the duty of fair representation
for not bargaining on their behalf and for declaratory judgment. Plaintiffs argue that
Sergeant Josefson’s restoration adversely affected them because when the City
restored him, he outranked them even though he was not a sergeant when the City
promoted the Plaintiffs. They have lost seniority rights that accrued during Sergeant
Josefson’s agreed-upon demotion, which impacts their overtime, compensatory time,
acting out of rank time, vacation picks, and attendance at training and schools. These
impacts, they assert, are the result of the City’s breach of the CBA and the Union’s
failure to bargain on their behalf.

Both the City and the Union move for summary judgment. ECF Nos. 32, 35.
Plaintiffs oppose both motions, arguing that a jury should decide their claims based
on the disputed issues of material fact in the record.

II. STANDARD OF REVIEW

When ruling on a motion for summary judgment, the court must look to the
record and view all the facts and inferences therefrom in the light most favorable to
the nonmoving party. Continental Cas. Co. v. Canadian Univ. Ins. Co., 924 F.2d 370,
373 (st Cir. 1991). Once this is done, Rule 56 requires that summary judgment be
granted if there is no issue as to any material fact and the moving party is entitled to
judgment as a matter of law. A matertal fact is one affecting the lawsuit’s outcome.
URI Cogeneration Partners, L.P. v. Bd. of Governors for Higher Edu., 915 F. Supp.

1267, 1279 (D.R.I. 1996).

 
Case 1:20-cv-00155-JJM-LDA Document 47 Filed 08/02/21 Page 12 of 16 PagelD #: 1819

II. DISCUSSION

The Court begins its analysis of the claims for breach in Counts 2 and 3 in
which Plaintiffs assert that the City breached the CBA, and that the Union breached
its duty of fair representation. A lawsuit comprised of these two claims “is commonly
referred to asa ‘hybrid’ suit.” Miller v. U.S. Postal Serv., 985 F.2d 9, 10 (1st Cir. 1993)
(citing Reed v. United Transp. Union, 488 U.S, 319, 327 (1989)). “To succeed in a
hybrid breach of contract and fair representation claim, appellant must establish not
only that the employer breached the contract, but a/sothat his union breached its
duty of fair representation.” Mier, 985 F.2d at 11. “[Flailure to prove either one of
them results in failure of the entire hybrid action.” Jd. (citing DelCostello v.
Teamsters, 462 U.S. 151, 164-65 (1983)); Bryan v. Am. Airlines, Inc,, 988 F.3d 68, 71
(1st Cir. 2021).

Because a finding on one claim is dispositive of the other, the Court will
consider the Union’s motion on Count 3 first.

A. Count 3 — Breach of the Duty of Fair Representation against the Union

Plaintiffs argue that the Union failed in its duty to fairly represent them
because it did not do enough to protect their rank seniority earned before the City
restored Sergeant Josefson’s rank. In their eyes, the Union should have pursued
Plaintiffs’ own grievance either to arbitration or in some other way that would have
resulted in protecting their rank seniority. The Union counters that it did everything
in its power and its discretion to support Plaintiffs’ position that the Consent

Judgment harmed their positions within the police department.

 
Case 1:20-cv-00155-JJM-LDA Document 47 Filed 08/02/21 Page 13 of 16 PagelD #: 1820

“A breach of the statutory duty of fair representation occurs only when a
union’s conduct toward a member of the collective bargaining unit is arbitrary,
discriminatory, or in bad faith.” Vaca v. Stipes, 386 U.S. 171, 190 (1967). To establish
a breach of the duty of fair representation, “it must be shown that [the] handling of
the grievance was itself materially deficient.” Karly v. EZ. Transfer, 699 F.2d 552, 556
(1st Cir. 1983). A union has satisfied its burden of fair representation unless, “in
light of the factual and Jegal landscape at the time of the union’s actions, the union’s
behavior is so far outside a ‘wide range of reasonableness’ as to be irrational.” Azr
Line Pilots v. O'Neill, 499 U.S. 65, 67 (1991) (quoting Ford Motor Co. v. Huffman, 345
U.S. 330, 338 (1953).

An individual employee does not have an “absolute right to have his grievance
taken to arbitration.” Vaca, 386 U.S. at 191. In other words, a union does not have
to pursue every grievance made by its membership. Hines v. Anchor Motor
Freight, 424 U.S. 554, 567-68 (1976) (quoting Vaca, 386 U.S. at 190-91); Berrigan v.
Greyhound Lines, Inc., 782 F.2d 295, 298 (st Cir. 1986) (finding that if a union were
held to arbitrate “a case that it felt had little basis in the contract, it arguably would
jeopardize its credibility with the employer for purposes of later, more supportable,
disputes with management policies, instituted on behalf of all members”).

Plaintiffs must present a material dispute on a central element of their claim —
whether any of the Union’s decision-making was premised upon bad faith or
discriminatory intent or otherwise arbitrary. According to the undisputed facts, the
Union was not involved with or even informed of the Consent Judgment negotiation

or outcome. After it learned of the Consent Judgment terms, the Union first tried —

 
Case 1:20-cv-00155-JJM-LDA Document 47 Filed 08/02/21 Page 14 of 16 PagelD #: 1821

albeit unsuccessfully — to negotiate the effects of it, Plaintiffs asked the Union to file
a grievance asking the City to put Plaintiffs ahead of Sergeant Josefson on the seniority
listing. There is no dispute that the Union decided not to pursue Plaintiffs’ grievance
based on legal advice that it could not request a re-adjustment of the Sergeants’ seniority
without conflicting with the Consent Judgment.

Nothing in the record indicates that the Union, through its conduct after it
learned that the Consent Judgment entered and subsequent decision not to proceed
with Plaintiffs’ grievance, could be found to have acted in bad faith. Plaintiffs have
not made the minimal showing that would warrant a jury trial on a breach of the
duty of fair representation claim. While the outcome of the Union's efforts in
pursuing their grievances may have disappointed Plaintiffs, that “disappointment,
without more, does not give rise to a claim against the [ulnion for the breach of
its duty of fair representation.” Williams v. Sea—Land Corp., 844 F.2d 17, 21 (st Cir.
1988; Karly, 689 F.2d at 557 (a union does not breach its duty of fair representation
when it interprets the CBA differently than its members). The Court GRANTS the
Union’s Motion for Summary Judgment on Count 3.

B. Remaining Claims in Counts 1 and 2 against the City

Plaintiffs sue the City in Counts 1 and 2 in this joint breach of contract—breach
of the duty of fair representation action. But because Plaintiffs “failed to make a case
against the Union, the symbiotic nature of the hybrid action requires that [the Court]
also reject the action against the [employer].” Miller, 985 F.2d at 18. Plaintiffs’
request for declaratory judgment, declaring that the City violated the CBA by

nullifying their seniority accrued before the City restored Sergeant Josefson’s rank

 
Case 1:20-cv-00155-JJM-LDA Document 47 Filed 08/02/21 Page 15 of 16 PagelD #: 1822

seniority in the Consent Judgment and their breach of contract claims fails. The
Court GRANTS the City’s motion on Counts 1 and 2.

C. Count 4 — Violation of the Takings Clause against the City

Plaintiffs allege that the City violated the Takings Clause of the Fifth
Amendment to the United States Constitution by restoring Sergeant Josefson’s rank
seniority even though that agreement went against provisions in the Personnel Rules
and the CBA. The City counters that the Takings Clause does not protect against
any property deprivation and that no constitutionally protected property rights arise
out of the Personnel Rules or the CBA.

The Takings Clause prohibits taking private property “.. . for public use, without

7]

just compensation.” U.S. Const. Amend. V. To survive summary judgment, Plaintiffs
must first establish a property right in any seniority ranking system. Hoffman v. City
of Warwick, 909 F.2d 608, 615 (1st Cir. 1990). A mere “expectation” to a property
right cannot sustain a Takings claim. Hoffman, 909 F.2d at 616 (citing U.S. R.A. Ret.
Ba. v. Fritz, 449 U.S. 166, 174 (1980).

First, the City points out that Plaintiffs do not allege or present evidence of
how the City took their seniority rights for public use. Given that, their Takings
Clause argument withers on the vine. Beyond that, the Court does not find more fertile
ground for Plaintiffs’ constitutional argument grounded in either the Personnel Rules or
the CBA. These two documents have seniority credit provisions that state that credit is

given “for actual service only” and that require “continuous service” to earn seniority.

The City violated this rule, they argue, by granting Sergeant Josefson back his seniority

 
Case 1:20-cv-00155-JJM-LDA Document 47 Filed 08/02/21 Page 16 of 16 PagelD #: 1823

for the period the City had demoted him when he did not actually serve as sergeant
during that time.

How the CBA or Personnel Rules define service and whether Sergeant Josefson
actually or continually served to earn his seniority is not relevant to Plaintiffs’ Takings
Clause claim, Neither the Personnel Rules nor the CBA provisions provide the level of
protection for seniority to justify a Takings Clause claim. Legislatures create the
Personnel Rules, the CBA is an agreement that is bargained for and both documents are
subject to negotiation and change. They set expectations of Plaintiffs’ conditions of
employment and compensation but having expectations that the Personnel Rules and
CBA protect seniority is not enough to allow a Takings Clause claim to survive the
City’s summary judgment motion. Hoffman, 909 F.2d at 616 (an expectation of a
property right does not sustain a Takings Claim),

IV. CONCLUSION

While making Sergeant Josefson whole by restoring his rank may have
weakened Plaintiffs’ rank seniority, Plaintiffs do not have a remedy in the claims
before the Court. The Court GRANTS the City’s, the Union’s, and Sergeant Josefson’s

Motions for Summary Judgment. ECF Nos. 32, 35.

TG

John J. McConnell, Jr.
Chief Judge
United States District Court

August 2, 2021

 
